Vri(   of Injunction i)enied, Opinion issued l)ecember        10. 24)12.




                                                   In Ihe
                                   (!mtrt tif ipia1i
                          Fift1i Jiitrirt uf ixa at Ia11a
                                        No. 05-12-01395-CV


                    [N RE lIANK’S REST AURAN1’ GROUP, L.P., Relator


                  Original Proceeding from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-03124-2012


                               MEMORANDUM OPINION
                          Before Justices Moseley. FitzGerald, and Myers
                                     Opinion by Justice Myers

        Relator seeks a writ of   injunction    incorporating the tenns of the trial court’s temporary

restraining order during an interlocutory appeal. The facts and issues are well known to the parties,

so we need not recount them herein. Based on the record before us, we conclude relator has not

shown it is entitled to the relief requested.     See TEX. R. App. P. 52.8(a) Walker   i’.   Packer, 827
S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition
                                                                                           for
writ of injunction and LIFT the stay imposed by this Court’s October 1 5. 2012 order.




                                                        LANA MYERS
12 1395F.P05                                            JUSTICE